Citation Nr: 1000896	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-05 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1954 to 
November 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee, which denied the above claim. 


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, 
bilateral hearing loss was incurred in, or caused by, his 
period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this decision, the Board grants 
service connection for bilateral hearing loss.  This award 
represents a complete grant of the benefits sought on appeal.  
Thus, any deficiency in VA's compliance is deemed to be 
harmless error, and any further discussion of VA's 
responsibilities is not necessary.  

The Veteran asserts that service connection for bilateral 
hearing loss is warranted because he developed this condition 
during service due to acoustic trauma.  Specifically, he 
reports that during service he was exposed to noise as an 
auto and pilot mechanic in the Air Force, where he was around 
J-33 jet engines and missiles without hearing protection.  In 
this regard, the Veteran has reported that his duties 
required him to make the final adjustments to the electrical 
equipment while the engine was running.  The Veteran's Armed 
Forces Of The United States Report Of Transfer Or Discharge 
(DD Form 214) confirms that his military occupational 
specialty was as a mechanic in the Air Force, and indicates 
that he was assigned to the Tactical Missile Squadron and was 
awarded the Guided Missiles Insignia.  Additionally, the 
Veteran has denied any post-service occupational noise 
exposure, reporting instead that his position in management 
did not involve exposure to noise.  Finally, the Veteran has 
reported that his difficulty hearing began in 1954.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board 
must assess the credibility and probative value of evidence, 
and, provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board 
is not free to ignore the opinion of a treating physician, it 
is free to discount the credibility of that physician's 
statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may also be granted for certain chronic 
diseases, including organic diseases of the nervous system, 
such as a sensorineural hearing loss, when such disability is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records reveal that he had 
15/15 bilateral hearing on whispered voice testing at his 
separation examination in October 1958, and an audiogram 
conducted at that time does not show hearing loss in 
accordance with VA standards.  See 38 C.F.R. § 3.385.  

The first evidence of treatment for hearing loss is a hearing 
conservation chart dated from April 1988 to April 1999, which 
indicates that the Veteran had hearing loss in accordance 
with VA standards as early as June 1992.  See 38 C.F.R. § 
3.385.  

During VA treatment in April 2002 the Veteran was diagnosed 
with hearing loss, and in January 2003, a VA doctor noted 
that one of the Veteran's biggest medical problems was his 
hearing.  In February 2003, the Veteran was seen for a 
hearing evaluation; he reported that his hearing had 
previously been tested at the Knoxville VA medical center and 
that hearing impairment had been diagnosed at that time.  The 
doctor diagnosed the Veteran with hearing within normal 
limits through 250 Hertz, sloping to moderately severe 
sensorineural hearing loss, and noted that the Veteran had a 
history of military and occupational noise exposure and had 
worn a right ear hearing aid five years prior.  In April 
2003, the Veteran was seen for a hearing aid evaluation; the 
doctor noted that the Veteran had previously been evaluated 
and was found to exhibit significant hearing loss for which 
amplification was recommended.  Shortly thereafter, the 
Veteran's wife contacted the Veteran's doctor and reported 
that the Veteran had suffered a stroke and that his hearing 
had decreased significantly as a result; she indicated that 
although his hearing aid was functioning, the Veteran could 
not hear anything.  

Finally, in a January 2005 note, the Veteran's private 
doctor, Dr. Grady Arnold, Jr., reported that the Veteran's 
hearing loss could possibly be due to military noise 
exposure.  A graph of Dr. Arnold's January 2005 audiogram has 
been associated with the claims file; however, this graph may 
not be interpreted by the Board.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995) (holding that neither the Board nor the RO 
may interpret graphical representations of audiometric data).  

Based on the foregoing, the Board finds that the evidence 
supports a finding that the Veteran's hearing loss was caused 
by in-service noise exposure.  The Veteran is competent to 
report the symptoms of hearing loss.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 
Vet. App. 303, 307-08 (2007) (holding that lay testimony is 
competent to establish the presence of observable 
symptomatology).  Competent testimony is limited to that 
which the witness has actually observed and is within the 
realm of his personal knowledge; such knowledge comes to a 
witness through use of his senses-that which is heard, felt, 
seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 
(1994).  It is within the Veteran's realm of personal 
knowledge whether he has difficulty hearing.  Moreover, there 
is no reason to doubt the credibility of the Veteran in 
reporting exposure to noise during service and a continuity 
of symptomatology since service.  His records are internally 
consistent, and it is facially plausible that he had 
significant exposure to noise while in service, especially 
given his military occupational specialty as a mechanic in 
the Air Force and his in-service duty assignment to the 
Tactical Missile Squadron.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the 
matter," the Veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  Therefore, the Veteran's 
claim for service connection for bilateral hearing loss is 
granted.  


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


